DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (Pub. No.: US 2010/0148345 A1); hereinafter referred to as “Eckhardt”, in view of Anderson et al. (Pub. No.: US 2012/0323288 A1); hereinafter referred to as “Anderson”.
Regarding claim 1, Eckhardt discloses an implantable stimulator comprising: a conformable foil-like substrate (e.g. see element 102, [0028]), having a longitudinal axis 
Eckhardt discloses the device may be used for electrical stimulation (e.g. see
[0059], [0064]) but does not explicitly disclose the pulse generator. Anderson teaches that it is known to use a pulse generator as set forth in [0023], fig. 5 element 550 to provide more customized waveform parameters for each stimulation application. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Eckhardt, with such a modification

	Regarding claim 2, Eckhardt discloses the maximum thickness of the substrate proximate the first and second electrodes is 0.3 millimeters or less, even more preferably 0.2 millimeters or less, yet more preferably 0.1 millimeters or less (e.g. see [0028]).
Regarding claim 3, Eckhardt discloses the device but is silent as to the maximum thickness of the implantable stimulator proximate the pulse generator is 5 millimeters or less, preferably 4 millimeters or less, even more preferably 3 millimeters or less, the thickness being determined by a perpendicular distance between corresponding points on outer planar surfaces. Anderson teaches that it is known to use such a modification as set forth in [0025], [0031] to provide reduced adverse tissue reactions and increase longevity of the surface electrode array. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Eckhardt, with such a modification as taught by Anderson, since such a modification would provide the predictable results of reduced adverse tissue reactions and increase longevity of the surface electrode array.
Regarding claim 4, Eckhardt discloses the substrate has a surface comprised in a plane with a transverse extent substantially perpendicular to the longitudinal axis; where the distal end of the substrate has a maximum planar width, the width being determined by a perpendicular distance between corresponding points on outer surfaces edges of the substrate along the transverse extent; and where the ratio of maximum planar width to maximum thickness proximate the first and second electrodes 
Regarding claim 5, Eckhardt discloses the pulse generator is further configured to operate in: a first electrode mode, where electrical stimulation energy is provided to the first electrode as one or more electrical treatment stimulation pulses, the second electrode being configured to provide, in use, a corresponding electrical return for the first electrode; or a second electrode mode, wherein electrical stimulation energy is provided to the second electrode as one or more electrical treatment stimulation pulses, the first electrode being configured to provide a corresponding electrical return for the second electrode during operation; the stimulator being further configured and arranged to switch the pulse generator under predetermined and/or controlled conditions between the first and second electrode modes (e.g. see elements 110, [0030]).
Regarding claim 6, Eckhardt discloses the first electrode is comprised in the first surface and the second electrode is comprised in the second surface; and/or - the first electrode is comprised in the first surface and the second electrode is comprised in the first surface; and/or - the first electrode is comprised in the second surface and the second electrode is comprised in the first surface; and/or - the first electrode is comprised in the second surface and the second electrode is comprised in the second surface; and/or - any combination thereof (e.g. see elements 110, [0030]).
Regarding claim 7, Eckhardt discloses two or more electrodes are configurable using one or more parameters of the pulse generator as a stimulation electrode or a return electrode (e.g. see elements 110, [0030]).

Regarding claims 10 and 11, Eckhardt discloses the device but is silent as to the pulse generator is comprised between the first and second planar surfaces and the substrate and pulse generator are embedded in one or more flexible bio-compatible encapsulation layers. Anderson teaches that it is known to use such a modification as set forth in [0023], fig. 5 element 550 to provide a more seamless, biocompatible pulse generator and electrode array. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Eckhardt, with such a modification as taught by Anderson, since such a modification would provide the predictable results of a more seamless, biocompatible pulse generator and electrode array.
Regarding claim 12, Eckhardt discloses the one or more encapsulation layers further comprise a Liquid Crystal Polymer (LCP), a Polydimethylsiloxane (PDMS), a silicone polyurethane, a Polyimide, a parylene, a biocompatible polymer, a biocompatible elastomer, and any combination thereof (e.g. see element 114, [0032]).
Regarding claims 13-15, Eckhardt discloses the claimed invention but is silent as to the pulse generator is further configured and arranged to generate electrical stimulation pulses with a frequency of 1000 Hz or more, preferably 1500 Hz or more, more preferably 2000 Hz or more, yet more preferably 2500 Hz or more, the pulse 
Regarding claim 16, Eckhardt discloses the one or more electrical interconnections are comprised in one or more conductive interconnection layers, the one or more conductive interconnection layers being comprised between two adjacent polymeric substrate layers (e.g. see element 518, [0060]).
Regarding claim 17, Eckhardt discloses when in operation stimulating one or more nerves, one or more muscles, one or more organs, spinal cord tissue, brain tissue, one or more cortical surface regions, one or more sulci, and any combination thereof (e.g. see [0005], [0006], [0023]).
Regarding claim 18, Eckhardt discloses the stimulator according to claim 1 operational to treat headaches, primary headaches, incontinence, occipital neuralgia, sleep apnea, hypertension, gastro-esophageal reflux disease, an inflammatory disease, limb pain, leg pain, back pain, lower back pain, phantom pain, chronic pain, epilepsy, an overactive bladder, poststroke pain, obesity, an autoimmune disorder, rheumatoid .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt and Anderson in view of Mashiach (Pub. No.: US 2014/0031889 A1).
Regarding claim 9, Eckhardt and Anderson disclose the claimed invention except for the substrate comprises one or more layers of a Liquid Crystal Polymer (LCP) film. Mashiach teaches that it is known to use such a modification as set forth in [0039], figure 4, element 161 to provide a more flexible substrate that conforms better. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Eckhardt and Anderson, with such a modification as taught by Mashiach, since such a modification would provide the predictable results of a more flexible substrate that conforms better.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792